DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1).


A method for automatically calibrating wireless frequency offsets, comprising: monitoring or scanning, by a wireless transmission module [¶0036, TM receiver 106 within devices B which is a mobile station, Figure 1, considered a transmission module to communicate with access point ¶0049 in place of a base station], a specific data signal of an access point (AP) [¶0054, wherein data packets appear to comprise signals transmitted from access points, and ¶0037 combined signal received at signal 106 Figure 5 ¶0088-89 considered to comprise a data packet, thus the signal considered “scanned” by the receiver]; 
acquiring, by the wireless transmission module, a frequency offset between a central frequency of the wireless transmission module and a central frequency of the AP according to the specific data signal [Figure 5, ¶0088-89 receiver includes CAREX 506, which is considered the same design as shown in Figure 3A 206 for obtaining carrier frequency, wherein input signal received used to determine center frequency of the signal i.e. central frequency of the AP surrounding, and compared to frequency of a local generator i.e. of the transmission module, to determine error signal i.e. offset see ¶0073-82]; 
and executing, by the wireless transmission module, frequency offset tracking according to the frequency offset to control the wireless transmission module to calculate a central frequency according to the frequency offset acquired for a surrounding AP of the wireless transmission module in such a way that each of the calculated central frequency and the frequency offset for the surrounding AP is within a preset standard, and adjusting the central frequency of the wireless transmission module according to the calculated central frequency [¶0073-82, frequency tracking used to determine error signal i.e. offset, and new central frequency is calculate according to error signal to generate central frequency where offset between local generator and AP signal is minimized i.e. within a preset standard, and this local frequency of the generator is adjusted according to calculated value, and this is implemented in receiver Figure 5 506 ¶0088-89]; 
wherein monitoring or scanning the specific packet of the AP comprises: monitoring a specific data signal of the surrounding AP of the wireless transmission module or scanning a specific data signal [¶0073-82 input signal input into CAREX module which is in a receiver 106 see Figure 5, monitored by the module from access point as in ¶0036-37, ¶0088-89].
Gerdes teaches a communication module for receiving a signal but does not expressly teach WiFi for receiving a packet however Ganesan teaches a WiFi wireless transmission module for monitoring a specific data packet [¶021 a first packet is received for determining an offset, and this is a WiFi module as the packet is WLAN packet ¶0014-16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify a WiFi module and a data packet used for determining offsets as in Ganesan. Gerdes teaches signals that may include packets as in ¶0054 but not expressly a specific WiFi packet using a WiFi module. It would have been obvious to modify Gerdes to specify a WiFi module for a WiFi packet as in Ganesan as Gerdes teaches communication with an AP which is known in the art to use WiFi and further this would allow to implement WLAN timing synchronization without much power consumption ¶0013 of Ganesan.

Regarding claim 2, Gerdes-Ganesan teaches:
The method according to claim 1, wherein monitoring or scanning, by the Wi-Fi wireless transmission module, the specific data packet of the AP comprises: 
in a station (STA) mode or a station and soft AP (STA&SoftAP) mode, in a case where an STA interface of the Wi-Fi wireless transmission module is unconnected to any AP or does not initiate a connection to any AP, monitoring, by the Wi-Fi wireless transmission module, the specific data packet of the surrounding AP [Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP];
and in the STA mode or the STA&SoftAP mode, in a case where the STA interface of the Wi-Fi wireless transmission module is connected to the designated communication AP or initiates a connection to the designated communication AP, scanning, by the Wi-Fi wireless transmission module, the specific data packet of the designated communication AP [Gerdes, ¶0036-37 wherein devices e.g. B connected to access points e.g. A see ¶0049 see further ¶0050-51, wherein input combined signal is considered scanned as in ¶0088-89 to the CAREX device as explained in ¶0072-82, see Figure 5, Figure 1A-1B showing the connected status, the signal being a packet as in Ganesan ¶0021, ¶0014-16 see rationale for combination as in claim 1].

Regarding claim 3, Gerdes-Ganesan teaches:
The method according to claim 1, wherein in a case where the Wi-Fi wireless transmission module operates in an STA mode, the method comprises: 
in a case where an STA interface of the Wi-Fi wireless transmission module is unconnected to any AP, in response to determining that the STA interface is in an idle mode, keeping the frequency offset unchanged, and in response to determining that the STA interface is not in the idle mode, executing a non-connection scan; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the surrounding AP, keeping the frequency offset unchanged, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the surrounding AP, modifying the frequency offset and initiating an enforced scan; in response to determining that the specific data packet is received after the frequency offset is modified and the enforced scan is executed, executing the frequency offset tracking, and in response to determining that the specific data packet is not received after the frequency offset is modified and the enforced scan is executed, returning the frequency offset tracking to an initial value  [Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP]; 
in a case where the STA interface attempts to get connected to the designated communication AP, a connection scan is executed; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the designated communication AP, keeping the frequency offset unchanged, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the designated communication AP, modifying the frequency offset and [Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP]; 
in a case where the STA interface is connected to the designated communication AP, executing the non-connection scan or the connection scan, and executing the frequency offset tracking following the connected designated communication AP [Gerdes ¶0033, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, ¶0088-89, ¶00120 detect signaling in the carrier considered connection scan and the reference teaches the connected status thus the unconnected or attempted connection cases do not have patentable weight as these cases are mutually exclusive].

Regarding claim 5, Gerdes-Ganesan teaches:
The method according to claim 1, wherein in a case where the Wi-Fi wireless transmission module operates in an STA&SoftAP mode, the method comprises: 
in a case where an STA interface of the Wi-Fi wireless transmission module is connected to the designated communication AP, executing a non-connection scan or a connection scan, and executing the frequency offset tracking following the connected designated communication AP [STA&SoftAP mode can be implemented e.g. hotspot at mobile devices and smart phone considered STA and SoftAP, ¶0050 of Gerdes, and ¶0033, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, ¶0088-89, ¶00120 detect signaling in the carrier considered connection scan]; 
in a case where the STA interface is unconnected to any AP, a SoftAP interface of the Wi-Fi wireless transmission module is unconnected to any station, and the STA interface does not initiate a connection, monitoring the specific data packet of the surrounding AP at a second preset period; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the surrounding AP, keeping the frequency offset unchanged and continuing the monitoring for a next period, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the surrounding AP, executing the non-connection scan; in response to determining that the specific data packet of the surrounding AP is received during the non- connection scan, keeping the frequency offset unchanged, and in response to determining that the specific data packet of the surrounding AP is not received, modifying the frequency offset and initiating an enforced scan; in response to determining that the specific data packet is received after the frequency offset is modified and the enforced scan is executed, executing the frequency offset tracking, and in response to determining that the specific data packet is not received after the frequency offset is modified and the enforced scan is executed, returning the frequency offset tracking to an initial value; in a case where the STA interface is unconnected to any AP, the SoftAP interface is unconnected to any station, and the STA interface attempts to get connected to an AP, executing the connection scan; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the designated communication AP, keeping the frequency offset unchanged, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the designated communication AP, modifying the frequency offset and initiating the enforces scan; in response to determining that the specific data packet of the designated communication AP is received after the frequency offset is modified and the enforced scan is executed, executing the frequency offset tracking, and in response to determining that the specific data packet of the designated communication AP is not received after the frequency offset is modified and the enforced scan is executed, returning the frequency offset tracking to the initial value [Examiner notes these non-rejected cases are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP];.

Regarding claim 6, Gerdes-Ganesan teaches:
The method according to claim 5, wherein in the case where the Wi-Fi wireless transmission module operates in the STA&SoftAP mode, the method comprises: in a case where the STA interface is unconnected to any AP, the SoftAP interface of the Wi-Fi wireless transmission module is connected to a station, and the STA interface does not initiate a connection, executing no operation to ensure that a device mounted under the SoftAP interface is not dropped off, in a case where the STA interface is unconnected to any AP, the SoftAP interface is connected to a station, and the STA interface attempts to get connected to an AP, executing the connection scan; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the designated communication AP, keeping the frequency offset unchanged, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the designated communication AP, modifying the frequency offset and executing the enforced scan; in response to determining that the specific data packet of the designated communication AP is received after the frequency offset is modified and the enforced scan is executed, executing the frequency offset tracking, and in response to determining that the specific data packet is not received after the frequency offset is modified and the enforced scan is executed, returning the frequency offset tracking to the initial value [Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP and this is mutually exclusive to the case where there is a connection to an AP].

Regarding claim 7, Gerdes-Ganesan teaches:
[Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP and this is mutually exclusive to the case where there is a connection to an AP].

Regarding claim 8, Gerdes-Ganesan teaches:
The method according to claim 6, wherein in the case where the STA interface is unconnected to any AP, the SoftAP interface of the Wi-Fi wireless transmission module is connected to the station, and the STA interface does not initiate the connection, executing no operation to ensure that the device mounted under the SoftAP interface is not dropped off comprises: in response to a manual non-connection scan operation actively initiated by a user, executing no operation to ensure that the device mounted under the SoftAP interface is not dropped off [Examiner notes these are contingent limitations that have no patentable weight see MPEP 2111.04(II), as these are conditional on specific cases that are not integral to the invention, and since these cases are mutually exclusive the prior art need only support one of the cases and the relevant prior art does not recite a case for unconnected to an AP and this is mutually exclusive to the case where there is a connection to an AP].

Regarding claim 10, Gerdes teaches:
A device for automatically calibrating wireless frequency offsets, applied to a wireless transmission module [¶0036, TM receiver 106 within devices B which is a mobile station, Figure 1, considered a transmission module to communicate with access point ¶0049 in place of a base station], comprising: a monitoring control circuit, which is configured to monitor or scan a specific data signal of an access point (AP) [¶0054, wherein data packets appear to comprise signals transmitted from access points, and ¶0037 combined signal received at signal 106 Figure 5 ¶0088-89 considered to comprise a data packet, thus the signal considered “scanned” by the receiver]; an automatic calibrator, which is configured to acquire a frequency offset between a central frequency of the  wireless transmission module and a central frequency of the AP according to the specific data signal [Figure 5, ¶0088-89 receiver includes CAREX 506, which is considered the same design as shown in Figure 3A 206 for obtaining carrier frequency, wherein input signal received used to determine center frequency of the signal i.e. central frequency of the AP surrounding, and compared to frequency of a local generator i.e. of the transmission module, to determine error signal i.e. offset see ¶0073-82]; 
and a frequency control circuit, which is configured to execute frequency offset tracking according to the frequency offset to control the wireless transmission module to calculate a central frequency according to a frequency offset acquired for a surrounding AP of the wireless transmission module in such a way that each of the calculated central frequency and the frequency offset for the surrounding AP is within a preset standard, and adjust the central frequency of the wireless transmission module according to the calculated central frequency [¶0073-82, frequency tracking used to determine error signal i.e. offset, and new central frequency is calculate according to error signal to generate central frequency where offset between local generator and AP signal is minimized i.e. within a preset standard, and this local frequency of the generator is adjusted according to calculated value, and this is implemented in receiver Figure 5 506 ¶0088-89].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify a WiFi module and a data packet used for determining offsets as in Ganesan. Gerdes teaches signals that may include packets as in ¶0054 but not expressly a specific WiFi packet using a WiFi module. It would have been obvious to modify Gerdes to specify a WiFi module for a WiFi packet as in Ganesan as Gerdes teaches communication with an AP .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Wachob et al. (“Wachob”) (Patent Number 5652574)

Regarding claim 4, Gerdes-Ganesan teaches:
The method according to claim 1, wherein in a case where the Wi-Fi wireless transmission module operates in a soft AP (SoftAP) mode, the method comprises: monitoring the specific data packet of the surrounding AP at a first preset period [Gerdes SoftAP mode can be implemented e.g. hotspot at mobile devices ¶0050, and ¶0033, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, ¶0088-89, ¶00120 detect signaling in the carrier considered connection scan considered at a first time, the signal being a packet as in Ganesan ¶0021, ¶0014-16 see rationale for combination as in claim 1], and in response to success in monitoring the specific data packet, executing the frequency offset tracking [Gerdes, combined signal received at TM receiver including module Figure 5, on a carrier considered a connection scan as the carrier is scanned to receive the signal, and frequency tracking is performed ¶0073-82, ¶0088-89, ¶00120 detect signaling in the carrier considered connection scan].
Gerdes teaches receiving a signal and tracking the offset however does not teach if the packet is failed to be received.
Wachob teaches in response to failure in monitoring the specific data packet, executing no operation [Figure 4, column 5 ll 31-47, error detected in monitored packet, ignored and retried thus no operation performed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes to specify an error and performing no operation in response. Gerdes teaches frequency tracking but not a response to a failure however it would have been .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Shi et al. (“Shi”) (US 20150003434 A1).

Regarding claim 9, Gerdes-Ganesan teaches:
The method according to claim 1.
Gerdes-Ganesan teaches a packet but not a beacon however Shi teaches wherein the specific data packet comprises a beacon or a probe response frame [¶0048 device and ¶0059 receive WiFi signal, can be a beacon].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerdes-Ganesan to specify a received signal being a beacon as in Shi. Gerdes-Ganesan teaches WiFi detection for frequency offset determination but does not specify a beacon however it would have been obvious to replace the unspecified packet of Gerdes-Ganesan with a beacon as in Shi in order to receive advertised SSIDs from access points ¶0002 thus it would have been a simple substitution of parts according to known techniques.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes et al. (“Gerdes”) (US 20170311205 A1) in view of Ganesan et al. (“Ganesan”) (US 20170181097 A1) and Lee (US 20180324048 A1) and Prajapati et al. (“Prajapati”) (US 20130155931 A1).

Regarding claim 11, Gerdes-Ganesan teaches:
The device according to claim 10, further comprising: an operation mode, and wherein the operation mode comprises a station (STA) mode, a soft AP (SoftAP) mode, and a station and soft AP (STA&softAP) mode [See Gerdes ¶0050, mobile devices comprise combination of operation modes including STA i.e. smart phone and hotspot i.e. softAP, or combination thus STA and softAP].
Gerdes-Ganesan teaches multiple modes but does not expressly teach a mode controller operating in a different manner based on the modes.
Lee teaches an operation mode controller [Figure 3, device 10], which is configured to control an operation mode [¶0055-58 smart order device can switch between STA-AP and soft AP modes at smart order device]; wherein the monitoring control circuit is configured to monitor or scan the specific data packet of the AP in a different manner according to the operation mode; and wherein the operation mode comprises a soft AP (SoftAP) mode, and a station and soft AP (STA&SoftAP) mode [¶0055-57 Figure 3, smart order device in softAP mode ¶0055 may receive access information from relay device 30 which may be AP ¶0048, and after switching to STA-SoftAP mode, may register with the AP device 30 which includes monitoring a confirmation signal ¶0082 thus considered different manners of monitoring reception of packets from AP i.e. one mode includes not registering and receiving ID information, and another mode includes registering which includes receiving a confirmation signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerdes-Ganesan such that the different modes are associated with different monitoring procedures. Examiner notes the claim does not specify the different ways in which packets are monitored thus any step of receiving data from a network via AP in a way that is different in different modes e.g. certain exchanges are only performed in certain modes can be considered a different way to monitor a packet in a different mode. Monitoring the packet can be e.g. receiving a certain packet after switching to a mode as in Lee who switches to STA-AP mode to receive registration confirmation in formation. Thus it would have been obvious to modify Gerdes to specify different modes of operation for monitoring packets for SoftAP and STA-SoftAP as in Lee to allow for resolving issues with smart devices taking a long time to perform user configuration ¶0008.
Gerdes-Ganesan-Lee teaches softAP modes and station and soft AP mode, but does not teach switching to a STA mode with different manners however Prajapati teaches an operation mode controller, which is configured to control an operation mode; wherein the monitoring control circuit is configured to monitor or scan the specific data packet of the AP in a different manner according to the operation mode; [¶0051 teaches a device operating in STA mode connected to AP Figure 8, see ¶0094 STA mode means device is in sleep mode and wakes up at time to retrieve data from e.g. WLAN Figure 8, and performs different in other SoftAP mode with regard to monitoring AP],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerdes-Ganesan such that the different modes are associated with different monitoring procedures. Examiner notes the claim does not specify the different ways in which packets are monitored thus any step of receiving data from a network via AP in a way that is different in different modes e.g. certain exchanges are only performed in certain modes can be considered a different way to monitor a packet in a different mode. Monitoring the packet can be e.g. monitoring information from a network in a specific way according to its mode as in Prajapati. Thus it would have been obvious to modify Gerdes in view of Lee to specify different modes of operation for monitoring packets for STA and SoftAP as Prajapati teaches this allows for coexistence and establishing BSS communication far from cellular communication ¶0032 in a way that avoids interference ¶0025-29.

 Examiner’s Note
	Examiner notes that Applicant presents limitations in claims 2-8 recited as “in the case” or “in a case” which, as specified above, results in these being interpreted as contingent limitations. These limitations do not have patentable weight as they are not considered integral to the invention since they only occur in the specified cases. Applicant may recite “in response to detecting” or “in response to determining” for each instance of “in a case” to positively recite these steps. For each case recited with “in response to” as recommended, the claim would be interpreted as if a first response is performed at a first time (for a first case e.g. unconnected as in claim 2) and a second response is performed at a second time (for a second case e.g. connected as in claim 2), thus the prior art would need to support each possible case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478